
	
		II
		112th CONGRESS
		2d Session
		S. 3387
		IN THE SENATE OF THE UNITED STATES
		
			July 16, 2012
			Mr. Menendez (for
			 himself, Mr. Lautenberg,
			 Mr. Casey, Mr.
			 Schumer, Mrs. Gillibrand,
			 Mr. Brown of Ohio,
			 Mr. Blumenthal, Ms. Stabenow, Mr.
			 Rockefeller, Mr. Sanders,
			 Mr. Manchin, and
			 Mr. Franken) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To amend title 36, United States Code, to require the
		  United States Olympic Committee to adopt a policy that requires ceremonial
		  uniforms purchased or otherwise obtained by the Committee to be produced in the
		  United States, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Team USA Made in America Act of
			 2012.
		2.Policy on
			 sourcing of uniforms
			(a)In
			 generalSubchapter I of
			 chapter 2205 of title 36, United States Code, is amended by adding at the end
			 the following new section:
				
					220513.Policy on
				sourcing of uniforms
						(a)In
				generalThe corporation shall
				adopt a policy with respect to uniforms to be worn by athletes during
				ceremonies that are part of the Olympic Games, the Paralympic Games, or the
				Pan-American Games that requires the corporation—
							(1)to purchase or otherwise obtain only
				uniforms that meet the requirements described in subsection (b); or
							(2)to make publicly
				available a detailed justification of the reasons the corporation purchased or
				otherwise obtained uniforms that do not meet those requirements.
							(b)RequirementsA uniform meets the requirements described
				in this subsection if the uniform, including accessories, such as ties, belts,
				shoes, and hats, meets the standards of the Federal Trade Commission for
				labeling as Made in USA.
						(c)Effective
				dateThe policy adopted under subsection (a) shall apply with
				respect to uniforms purchased or otherwise acquired by the corporation on or
				after the date that is 90 days after the date of the enactment of this
				section.
						(d)Compliance with
				trade agreementsThe policy
				adopted under subsection (a) shall be applied in a manner that is consistent
				with the obligations of the United States under all applicable trade agreements
				to which the United States is a
				party.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 2205
			 of such title is amended by inserting after the item relating to section 220512
			 the following new item:
				
					
						220513. Policy on sourcing of
				uniforms.
					
					.
			(c)Report
			 requiredNot later than 90 days after the date of the enactment
			 of this Act, the United States Olympic Committee shall submit to Congress a
			 report on the actions taken by the Committee to comply with section 220513 of
			 title 36, United States Code, as added by subsection (a).
			
